Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 1 of 16 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 ALLERGAN PHARMACEUTICALS
 INTERNATIONAL LIMITED and
 ALLERGAN USA, INC.

               Plaintiffs,
                                                 Civil Action No.
    v.                                           _________________________

 SUN PHARMACEUTICAL
 INDUSTRIES LTD., SUN
 PHARMACEUTICAL INDUSTRIES,
 INC., and SUN PHARMA GLOBAL FZE

               Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs Allergan Pharmaceuticals International Limited (“Allergan Pharma”) and

Allergan USA, Inc. (“Allergan USA”) (collectively, “Allergan” or “Plaintiffs”), by their

undersigned attorneys, bring this action against Defendants Sun Pharmaceutical Industries Ltd.

(“Sun Ltd.”), Sun Pharmaceutical Industries, Inc. (“Sun Indus.”), and Sun Pharma Global FZE

(“Sun Global”) (collectively, “Sun”), and hereby allege as follows:

                                 NATURE OF THE ACTION

               1.      This action for patent infringement, brought pursuant to the patent laws of

the United States, 35 U.S.C. § 1, et seq., arises from Sun’s submission of Abbreviated New Drug

Application (“ANDA”) No. 214718 (“Sun’s ANDA”) to the United States Food and Drug

Administration (“FDA”). Through Sun’s ANDA, Sun seeks approval to market a generic

version of Plaintiffs’ pharmaceutical product ASACOL® HD prior to the expiration of United
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 2 of 16 PageID: 2



States Patent No. 9,089,492 (“the ’492 Patent”). Plaintiffs seek injunctive relief precluding

infringement, and any other relief the Court deems just and proper.

                                            PARTIES

               2.      Plaintiff Allergan Pharma is a private company limited by shares under the

laws of Ireland and having a registered office at Clonshaugh Business and Technology Park,

Coolock, Dublin 17 Ireland. Allergan Pharma holds New Drug Application (“NDA”)

No. 021830, under which the FDA approved the marketing of ASACOL® HD for the treatment

of moderately active ulcerative colitis in adults. Allergan Pharma is an affiliate of AbbVie Inc.,

a Delaware corporation with its principal place of business at 1 North Waukegan Road, North

Chicago, Illinois 60064-6400.

               3.      Plaintiff Allergan USA is Delaware corporation having a place of business

at 5 Giralda Farms, Madison, New Jersey 07940. Allergan USA is an affiliate of AbbVie Inc.

               4.      On information and belief, Defendant Sun Ltd. is a corporation organized

and existing under the laws of India, having a place of business at Sun House, CTS No. 201 B/1,

Western Express Highway, Goregaon (East), Mumbai, Maharashtra, 400063 India. On

information and belief, Sun Ltd. is in the business of, among other things, manufacturing,

promoting, marketing, selling, offering for sale, using, distributing, and importing into the United

States, generic versions of branded pharmaceutical drugs for the U.S. market, through various

operating subsidiaries, including Sun Indus. and Sun Global.

               5.      On information and belief, Defendant Sun Indus. is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business in New Jersey at the following business address: 1 Commerce Drive, Cranbury, New

Jersey 08512. On information and belief, Sun Indus. is in the business of, among other things,

manufacturing, promoting, marketing, selling, offering for sale, using, distributing, and
                                                –2–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 3 of 16 PageID: 3



importing into the United States, generic versions of branded pharmaceutical drugs for the U.S.

market.

                6.      On information and belief, Defendant Sun Global is a corporation

organized and existing under the laws of the United Arab Emirates, with a principal place of

business at Office 43 Block Y, Sharjah Airport International Free Zone, P.O. Box 122304,

Sharjah, United Arab Emirates.

                7.      On information and belief, Sun Indus. and Sun Global are wholly owned

subsidiaries of Sun Ltd., and act in concert with Sun Ltd. to develop, manufacture, produce,

distribute, and sell generic drugs. On further information and belief, Sun Indus. and Sun Global

market, sell, and distribute generic drugs manufactured and supplied by Sun Ltd. throughout the

United States, including in this judicial district.

                8.      On information and belief, Sun Indus. and Sun Global act at the direction,

and for the benefit, of Sun Ltd., and are controlled and/or dominated by Sun Ltd. On further

information and belief, Sun Ltd., Sun Indus., and Sun Global are agents of one another and/or

operate in concert as integrated parts of the same business group, and enter into agreements with

each other that are nearer than arm’s length.

                9.      On information and belief, Sun caused Sun’s ANDA to be submitted to

FDA and seek FDA approval of Sun’s ANDA.

                10.     On information and belief, Sun Ltd. holds Drug Master File (“DMF”)

No. 29575 for mesalamine.

                11.     On information and belief, Sun Ltd. and Sun Indus. collaborated in the

preparation and submission of Sun’s ANDA and DMF No. 29575 and continue to collaborate in




                                                  –3–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 4 of 16 PageID: 4



pursuing FDA approval of Sun’s ANDA and seeking to market its proposed generic mesalamine

delayed-release tablets 800 mg (e.g., “ANDA Product”).

               12.     On information and belief, Sun intends to commercially manufacture,

market, offer for sale, and sell Sun’s ANDA Product throughout the United States, including in

New Jersey, in the event FDA approves Sun’s ANDA.

               13.     On information and belief, Sun Ltd., Sun Indus., and Sun Global rely on

material assistance from one another to market, distribute, offer for sale, and/or sell generic

drugs in the U.S. market, including in New Jersey. On information and belief, Sun Ltd., Sun

Indus., and Sun Global intend to act collaboratively to commercially manufacture, market,

distribute, offer for sale, and/or sell Sun’s ANDA Product, in the event FDA approves Sun’s

ANDA.

                                 JURISDICTION AND VENUE

               14.     This civil action for patent infringement arises under the patent laws of the

United States, including 35 U.S.C. § 271, and alleges infringement of the ’492 Patent. This

Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and

1338.

               15.     This Court has personal jurisdiction over Sun because, on information and

belief, Sun, inter alia, has continuous and systematic contacts with New Jersey, regularly

conducts business in New Jersey, either directly or through one or more of its wholly owned

subsidiaries, agents, and/or alter egos, has purposefully availed itself of the privilege of doing

business in New Jersey, and intends to sell Sun’s ANDA Product in New Jersey upon approval

of ANDA No. 214718.

               16.     On information and belief, Sun is in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic
                                                 –4–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 5 of 16 PageID: 5



drug products, either directly or through subsidiaries, agents, and/or alter egos, which Sun

manufactures, distributes, markets and/or sells throughout the United States and in this judicial

district.

                 17.   On information and belief, Sun is licensed to sell generic and proprietary

pharmaceutical products in New Jersey, either directly or through on or more of its wholly

owned subsidiaries, agents, and/or alter egos.

                 18.   On information and belief, Sun has committed, or aided, abetted,

contributed to, and/or participated in the commission of, acts of patent infringement that will lead

to foreseeable harm and injury to Plaintiffs, which manufactures and/or markets ASACOL® HD

for sale and use throughout the United States, including in this judicial district. On information

and belief, and as indicated by a letter dated June 23, 2020, sent by Sun to, inter alia, Plaintiffs

pursuant to 21 U.S.C. § 355(j)(2)(b) (“Sun’s Notice Letter”), Sun prepared and filed its ANDA

with the intention of seeking to market its ANDA Product nationwide, including within this

judicial district.

                 19.   On information and belief, Sun plans to sell its ANDA Product in New

Jersey, list its ANDA Product on New Jersey’s prescription drug formulary, and seek Medicaid

reimbursements for sales of its ANDA Product in the State of New Jersey, either directly or

through one or more of its wholly owned subsidiaries, agents, and/or alter egos.

                 20.   On information and belief, Sun knows and intends that its proposed

ANDA Product will be distributed and sold in New Jersey and will thereby displace sales of

ASACOL® HD, causing injury to Plaintiffs. Sun intends to take advantage of its established

channels of distribution in New Jersey for the sale of its proposed ANDA Product.




                                                 –5–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 6 of 16 PageID: 6



               21.     Further, this Court has personal jurisdiction over Sun Indus. because Sun

Indus. is a corporation having a principal place of business in New Jersey.

               22.     On information and belief, Sun Indus. is registered as “Manufacturer and

Wholesale” with the State of New Jersey’s Department of Health under Registration

No. 5003437.

               23.     On information and belief, Sun Indus. is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID Nos. 0100954087 and 0100970132.

               24.     On information and belief, Sun Ltd. and Sun Indus. are amenable to

litigating in this forum based on their conduct in other litigations in this district. For example,

Sun Ltd. and Sun Indus. have engaged in patent litigation concerning FDA-approved drug

products in this judicial district and have not contested personal jurisdiction or venue in this

judicial district in such litigation. See, e.g., Celgene Corp. v. Sun Pharm. Indus., Inc., Sun

Pharm. Indus. Ltd., et al., No. 2:18- cv-11630- SDW-LDW (D.N.J. July 13, 2018); Merck Sharp

& Dohme Corp. et al. v. Sun Pharm. Indus., Inc. and Sun Pharma. Indus. Ltd., No. 2:20-cv-

03007-CCC-CMF (D.N.J. Mar. 18, 2020).

               25.     On information and belief, Sun Global is amenable to litigating in this

forum based on its conduct in other litigations in this district. For example, Sun Global has

previously consented to this Court’s jurisdiction and has availed itself of the protections afforded

by the Court by asserting counterclaims against plaintiffs in this judicial district. See, e.g., The

Medicines Co. v. Sun Pharma Global FZE, et al., No. 3:11-cv-06819-PGS-DEA (D.N.J. Nov.

21, 2011); Novartis Pharm. Corp., et al. v. Sun Pharma Global FZE, et al., No. 2:12-cv-04393-

SDW-MCA (D.N.J. Jul. 14, 2012).



                                                 –6–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 7 of 16 PageID: 7



                26.     Additionally, this Court has personal jurisdiction over Sun Ltd. and Sun

Global because the requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as

(a) Plaintiffs’ claims arise under federal law; (b) Sun Ltd. and Sun Global are foreign defendants

not subject to general personal jurisdiction in the courts of any state; and (c) Sun Ltd. and Sun

Global have sufficient contacts in the United States as a whole, including, but not limited to,

participating in the preparation and submission of Sun’s ANDA, preparing and submitting DMF

No. 29575 to FDA, and/or manufacturing and/or selling pharmaceutical products distributed

throughout the United States, including in this judicial district, such that this Court’s exercise of

jurisdiction over Sun Ltd. and Sun Global satisfies due process.

                27.     Venue is proper in this district for Sun Ltd. pursuant to 28 U.S.C. §§ 1391

and 1400(b) because, inter alia, Sun Ltd. is a corporation organized and existing under the laws

of India and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                28.     Venue is proper in this district for Sun Global pursuant to 28 U.S.C.

§§ 1391 and 1400(b) because, inter alia, Sun Global is a corporation organized and existing

under the laws of the United Arab Emirates and may be sued in any judicial district. 28 U.S.C.

§ 1391(c)(3).

                29.     Venue is proper in this district for Sun Indus. pursuant to 28 U.S.C.

§§ 1391 and 1400(b) because, inter alia, Sun Indus. is subject to personal jurisdiction and has a

principal place of business in this judicial district.

                        ALLERGAN’S APPROVED DRUG PRODUCT

                30.     Allergan Pharma is the holder of an approved new drug application, NDA

No. 021830, for a delayed-release oral tablet containing 800 mg of mesalamine. The NDA was

first approved by FDA on May 29, 2008, and Allergan USA sells the approved drug product



                                                  –7–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 8 of 16 PageID: 8



under the tradename ASACOL® HD. ASACOL® HD is approved for the treatment of

moderately active ulcerative colitis in adults.

                31.     FDA has listed, inter alia, the ’492 patent in the Orange Book—formally

known as Approved Drug Products With Therapeutic Equivalence Evaluations—in connection

with NDA No. 021830.

                32.     The ’492 Patent qualifies for listing in the Orange Book in connection

with NDA No. 021830 because it individually claims the approved drug product and/or an

approved use of the drug product that is the subject of that NDA. Sun has never challenged the

listing of the ’492 Patent in the Orange Book.

           SUN’S ANDA AND NOTICE OF PARAGRAPH IV CERTIFICATION

                33.     Upon information and belief, on or before June 23, 2020, Sun Ltd.

submitted to FDA its ANDA No. 214718 and a paragraph IV certification under

section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), for Sun’s ANDA

Product purportedly bioequivalent to ASACOL® HD. The purpose of the ANDA and

paragraph IV certification is to obtain approval under section 505(j) of the FDCA to engage in

the commercial manufacture and sale of Sun’s ANDA Product before the expiration of the

patents listed in the Orange Book for NDA No. 021830.

                34.     Upon information and belief, the indication set forth in the proposed

labeling submitted in ANDA No. 214718 for Sun’s ANDA Product is the treatment of

moderately active ulcerative colitis in adults, i.e., the same indication as that set forth in the

approved labeling for ASACOL® HD.

                35.     Upon information and belief, Sun sent Plaintiffs its Notice Letter dated

June 23, 2020. The Notice Letter represented that Sun had submitted to FDA ANDA

No. 214718 and purported paragraph IV certification under section 505(j)(2)(A)(vii)(IV) of the
                                                  –8–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 9 of 16 PageID: 9



FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), for an 800 mg mesalamine delayed release tablet that

is purportedly bioequivalent to Allergan Pharma’s ASACOL® HD tablet.

               36.     Upon information and belief, the purpose of the ANDA and purported

paragraph IV certification was to obtain approval under section 505(j) of the FDCA to engage in

the commercial manufacture and sale of Sun’s delayed release tablet containing mesalamine

before the expiration of the patents listed in the Orange Book for NDA No. 021830. Hence,

Sun’s purpose in submitting the ANDA is to market products described therein before expiration

of the ’492, ’662, and ’302 Patents.

               37.     In the Notice Letter, Sun did not contest infringement of any claim of the

’492 Patent.

               38.     Plaintiffs bring this action within forty-five days of receipt of the Notice

Letter. Accordingly, Plaintiffs are entitled to a stay of FDA approval pursuant to 21 U.S.C.

§ 355(j)(5)(B)(iii) and 21 U.S.C. § 355(j)(5)(F)(ii).

                                        COUNT I:
                              INFRINGEMENT OF THE ’492 PATENT

               39.     Plaintiffs state, reallege, and incorporate by reference the foregoing

paragraphs 1–38 as if fully set forth herein.

               40.     On July 28, 2015, the United States Patent and Trademark Office duly and

legally issued the ’492 Patent, titled “Pharmaceutical Dosage Form with Multiple Coatings for

Reduced Impact of Coating Fractures.” A true and correct copy of the ’492 patent is attached

hereto as Exhibit A.

               41.     Allergan Pharma is the owner of the ’492 Patent, having acquired the

entire right, title, and interest in the ’492 Patent from Warner Chilcott Company, LLC on or

about December 31, 2015.

                                                –9–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 10 of 16 PageID: 10



               42.     Allergan USA currently sells ASACOL® HD in the United States.

ASACOL® HD and/or its approved conditions of use fall within one or more of the claims of the

’492 Patent.

               43.     As owner of the ’492 Patent, Allergan Pharma is authorized to enforce the

’492 Patent.

               44.     On information and belief, Sun Ltd. has submitted or caused the

submission of Sun’s ANDA to the FDA, and continues to seek FDA approval of Sun’s ANDA.

               45.     Sun’s ANDA Product infringes one or more claims of the ’492 Patent.

               46.     Sun’s Notice Letter does not contest infringement of any claim of the

’492 Patent. If Sun had a factual or legal basis to contest infringement of any claims of the

’492 Patent, it was required by applicable regulations to state such a basis in its Notice Letter.

See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.

               47.     Sun’s ANDA Product for which Sun seeks approval in ANDA No. 214718

falls within one or more of the claims of the ’492 Patent. If approved, the importation,

manufacture, sale, offer for sale or use of Sun’s ANDA Product that is the subject of ANDA

No. 214718 would infringe one or more of the claims of the ’492 Patent.

               48.     On information and belief, the conditions of use for Sun’s ANDA Product

for which Sun seeks approval in ANDA No. 214718 fall within one or more of the claims of the

’492 Patent. If approved, use of Sun’s ANDA Product in accordance with the proposed labeling

submitted in ANDA No. 214718 would infringe one or more of the claims of the ’492 Patent.

               49.     Sun is liable for infringement of the ’492 Patent under 35 U.S.C.

§ 271(e)(2)(A) by virtue of filing ANDA No. 214718 with a paragraph IV certification seeking

FDA approval of ANDA No. 214718.



                                                –10–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 11 of 16 PageID: 11



              50.     The importation, manufacture, sale, offer for sale, or use in the United

States of Sun’s ANDA Product proposed and intended by Sun would infringe one or more claims

of the ’492 Patent, and Sun would be liable for direct infringement under 35 U.S.C. § 271(a).

              51.     Unless enjoined by this Court, upon FDA approval, Sun will actively

induce infringement of the ’492 Patent under 35 U.S.C. § 271(b). On information and belief,

upon FDA approval of Sun’s ANDA, Sun will make, use, offer to sell, or sell Sun’s ANDA

Product within the United States, or will import Sun’s ANDA Product into the United States, and

will thereby induce infringement of one or more claims of the ’492 Patent. On information and

belief, upon FDA approval, Sun will intentionally encourage acts of direct infringement with

knowledge of the ’492 Patent and knowledge that its acts are encouraging infringement.

              52.     Unless enjoined by this Court, upon FDA approval, Sun will contributorily

infringe the ’492 Patent under 35 U.S.C. § 271(c). On information and belief, upon FDA

approval of Sun’s ANDA, Sun will offer to sell or sell Sun’s ANDA Product within the United

States, or will import Sun’s ANDA Product into the United States, and will thereby contribute to

the infringement of one or more claims of the ’492 Patent. On information and belief, Sun has

had and continues to have knowledge of the ’492 Patent and knowledge that its acts will lead to

infringement of the patent. On information and belief, Sun has had and continues to have

knowledge that Sun’s ANDA Product is especially made or especially adapted for a use that

infringes the ’492 Patent and that there are no substantial noninfringing uses for Sun’s ANDA

Product.

              53.     Sun had actual and constructive notice of the ’492 Patent prior to filing the

Sun ANDA, and was aware that the filing of the Sun ANDA with the request for FDA approval




                                              –11–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 12 of 16 PageID: 12



prior to the expiration of the ’492 Patent would constitute an act of infringement of the

’492 Patent.

               54.      Sun filed its ANDA without adequate justification for asserting that the

’492 Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture, use,

offer for sale, or sale of its ANDA Product. Sun’s conduct in certifying invalidity with respect to

the ’492 Patent renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and

entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems

proper.

               55.      Plaintiffs will be irreparably harmed if Sun is not enjoined from

infringing, and from actively inducing and contributing to the infringement of the ’492 Patent.

Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships

between Plaintiffs and Sun, a remedy in equity is warranted. Further, the public interest would

not be disserved by the entry of a permanent injunction.

                                       REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request the following relief:

               A. A judgment that Sun has infringed the ’492 Patent under 35 U.S.C.

                     § 271(e)(2)(A);

               B. A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective

                     date of any FDA approval of Sun’s ANDA shall be no earlier than the last

                     expiration date of the ’492 Patent, or any later expiration of exclusivity for the

                     ’492 Patent, including any extensions or regulatory exclusives;

               C. Entry of a permanent injunction, enjoining Sun and its officers, agents,

                     employees, parents, affiliates, and subsidiaries, and all persons and entities

                     acting in concert with Sun or on its behalf from commercially manufacturing,
                                                 –12–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 13 of 16 PageID: 13



               using, offering for sale, or selling its ANDA Product within the United States,

               or importing its ANDA Product into the United States, until the day after the

               expiration of the ’492 Patent, including any additional exclusivity period

               applicable to those patents, and from otherwise infringing the claims of the

               ’492 Patent;

            D. A judgment declaring that making, using, selling, offering to sell, or importing

               Sun’s ANDA Product, or inducing or contributing to such conduct, would

               constitute infringement of the ’492 Patent pursuant to 35 U.S.C. § 271 (a), (b),

               and/or (c);

            E. An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

               Sun engages in the commercial manufacture, use, offer for sale, sale, and/or

               importation of its ANDA Product, or any product that infringes the

               ’492 Patent, or induces or contributes to such conduct, prior to the expiration

               of the patent including any additional exclusivity period applicable to this

               patent;

            F. A finding that this is an exceptional case, and an award of attorneys’ fees in

               this action pursuant to 35 U.S.C. § 285;

            G. Costs and expenses in this action; and

            H. Such other and further relief as the Court deems just and proper.




                                           –13–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 14 of 16 PageID: 14



Dated: August 7, 2020                  Respectfully submitted,


                                      WALSH PIZZI O’REILLY FALANGA LLP
 OF COUNSEL:
                                      /s/ Liza M. Walsh
 Christopher N. Sipes                 ____________________________
 Megan P. Keane                       Liza M. Walsh
 Thomas J. Sullivan                   Katelyn O’Reilly
 COVINGTON & BURLING LLP              William T. Walsh, Jr.
 One CityCenter                       WALSH PIZZI O’REILLY FALANGA LLP
 850 Tenth Street NW                  Three Gateway Center
 Washington, DC 20001-4956            100 Mulberry Street, 15th Floor
 Tel: (202) 662-6000                  Newark, NJ 07102
 csipes@cov.com                       (973) 757-1100
 mkeane@cov.com
 tsullivan@cov.com                    Attorneys for Plaintiffs
                                      Allergan Pharmaceuticals International
                                      Limited and Allergan USA, Inc.




                                    –14–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 15 of 16 PageID: 15



                                 Local Rule 11.2 Certification

        We hereby certify that, to the best of our knowledge, the matter in controversy is not the
subject of any action pending in any court or of any arbitration or administrative proceeding.


 Dated: August 7, 2020                            WALSH PIZZI O’REILLY FALANGA LLP


                                                  /s/ Liza M. Walsh
 OF COUNSEL:                                      Liza M. Walsh
                                                  Katelyn O’Reilly
 Christopher N. Sipes                             William T. Walsh, Jr.
 Megan P. Keane                                   WALSH PIZZI O’REILLY FALANGA LLP
 Thomas J. Sullivan                               100 Mulberry Street, 15th Floor
 COVINGTON & BURLING LLP                          Newark, New Jersey 07102
 One CityCenter                                   (973) 757-1100
 850 Tenth Street NW
 Washington, DC 20001-4956                        Attorneys for Plaintiffs Allergan
 Tel: (202) 662-6000                              Pharmaceuticals International Limited and
 csipes@cov.com                                   Allergan USA, Inc.
 mkeane@cov.com
 tsullivan@cov.com




                                              –15–
Case 2:20-cv-10176-SDW-LDW Document 1 Filed 08/07/20 Page 16 of 16 PageID: 16



                                Local Rule 201.1 Certification

        We hereby certify that the above captioned matter is not subject to compulsory arbitration
in that Plaintiffs seek, inter alia, injunctive relief.


 Dated: August 7, 2020                            WALSH PIZZI O’REILLY FALANGA LLP


                                                  /s/ Liza M. Walsh
                                                  Liza M. Walsh
                                                  Katelyn O’Reilly
 OF COUNSEL:                                      William T. Walsh, Jr.
                                                  WALSH PIZZI O’REILLY FALANGA LLP
 Christopher N. Sipes                             100 Mulberry Street, 15th Floor
 Megan P. Keane                                   Newark, New Jersey 07102
 Thomas J. Sullivan                               (973) 757-1100
 COVINGTON & BURLING LLP
 One CityCenter                                   Attorneys for Plaintiffs Allergan
 850 Tenth Street NW                              Pharmaceuticals International Limited and
 Washington, DC 20001-4956                        Allergan USA, Inc.
 Tel: (202) 662-6000
 csipes@cov.com
 mkeane@cov.com
 tsullivan@cov.com




                                              –16–
